United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 13, 2006

                                                          Charles R. Fulbruge III
                            No. 05-20440                          Clerk
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS ESPINOZA-RODRIGUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-11-ALL
                       --------------------

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jesus Espinoza-

Rodriguez raises arguments that are foreclosed by United States

v. Lopez-Ortiz, 313 F.3d 225, 229-31 (5th Cir. 2002), which held

that an immigration judge’s failure to inform an alien of his

eligibility for discretionary waiver of removal at his removal

proceeding did not render the proceeding fundamentally unfair.

The Government’s motion for summary affirmance is GRANTED, and

the judgment of the district court is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.